DETAILED ACTION
The instant action is in response to application 20 April 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The tile is objected to for lacking sufficient description.  Examiner suggests emphasizing the parasitic inductance mitigation.
The specification is objected to for the following informalities:
In the background section, reducing noise should be mentioned.
Page 1, line 25, delete “For example,”.
Page 2, lines 2-3 “periodically repeating a switching operation” appears to mean “periodically activating a switch”.  Periodically repeating could lead to some confusion with respect to the mathematical term of art.
 Page 2, lines 3-4 generally English sentences have a subject followed by the verb.  Please change “the switching operation is performed in the switching regulator” to “the switching regulator performs the switching operation”.
Page 2, lines 6-7 “when parasitic inductance existing (parasitizing) in the switching regulator is large” appears to mean “when a large parasitic inductance exists in the switching regulator”
In this particular case, it may increase the clarity of the specification to minimize the usage of the verb “to be” and its’ conjugations (am are is was were be being been).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “a direction” twice and specifies that they are opposite to each other.  First, this is improper antecedent basis.  Each direction should be distinct (a first direction, a second direction, etc).  Similarly, “an electric current” is also claimed twice.  Second, the last paragraph of claim 1 is unclear.  Note that during the transition time, the high side and low side switches are turned on.  This means that current should flow from the source for the high side element to ground since applicant is adding a temporary short/cross conduction step.  During the off period though, the inductor is still discharging but does not appear to be crossing zero.  This means that current should still be theoretically flowing out of the switching node through the inductor.  In short, it is unclear how the direction of the current during the transition period can be different when there is a theoretical short between the two potentials.  It is believed applicant was trying to claim that the direction of current flow is different in the transition period and off period in each section, but the claim as written presently reads as if there are two different current directions while shorting the bridge which should force current to flow one direction in both areas.  For the purposes of examination, the former interpretation shall be used. 
 As to claim 6, applicant claims “a direction” and “an electric current”.  This is not proper antecedent basis.
As to claim 15, “a plurality of the capacitor” is not clear what is meant.
Claims 2-15 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 (as best understood) are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Moriconi (US 20030151447).
As to claim 1,  Moriconi discloses an electronic device comprising (Fig. 6): a switching regulator comprised of a high-side element (Q)  and a low-side element (Qs) that are coupled in series between a first potential (Vin) and a second potential (GND) lower than the first potential, wherein the switching regulator includes: a first wiring portion (wires connecting Qs/Q) coupling the high-side element and the low-side element with each other, and a second wiring portion coupled with the low-side element (wires connecting QS to GND), and to which the second potential is to be supplied, wherein the switching regulator has a first region (region near switching node) in where the first wiring portion and the second wiring portion are lined up with each other (the schematic shows them in alignment along one axis), wherein an operation period of the switching regulator includes: an ON period that turns on the high-side element, and that turns off the low-side element (Fig. 7, Graph 6, ascending ramp), a transition period that turns on the high-side element, and that turns on the low-side element (¶46 “h for a very short time, there may be contemporary conduction (cross-conduction) of the transistors Q and Qs.”), and an OFF period that turns off the high-side element, and that turns on the low-side element (Fig. 7, Graph 8), and wherein, in the first region, a direction (flowing form transistor Q to the switching node) of an electric current flowing through the first wiring portion during each of the transition period and the OFF period and a direction of an electric current flowing through the second wiring portion during each of the transition period and the OFF period are opposite to each other(During the transition mode, the cross conduction shorts the bridge and forces the current to go to ground.  During the off mode, the current is still flowing through the inductor)
As to claim 5, Morcioni teaches wherein the switching regulator includes: an inductor (L) coupled with the first wiring portion, a third wiring portion (connecting cout/vout) coupled with the inductor, and to which a third potential (vout) is to be supplied, and a capacitor coupled the third wiring portion (Cout) and the second wiring portion with each other (coupled via ground), and wherein the second wiring portion has a second region lined up with the inductor (Moriconi has the inductor lined up with ground, which is part of the second wiring portion).
As to claim 6, Morconi teaches wherein the inductor is comprised of a winding (L), and wherein a winding direction of the winding is set such that a direction (to Vout) of an electric current flowing through the inductor and a direction of an electric current flowing through the second region are opposite to each other (to ground).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Moriconi (US 20030151447) in view of Bhargava et als  “DC-DC Buck Converter EMI Reduction Using PCB Modification” (IEEE NPL).
As to claim 2,  Moriconi does not disclose wherein the first wiring portion and the second wiring portion are formed in a first wiring layer of a wiring substrate, wherein the wiring substrate includes a second wiring layer located one layer below the first wiring layer, and wherein a maximum distance between the first wiring portion and the second wiring portion in the first region is less than a distance between the first wiring layer and the second wiring layer .
Zhu teaches wherein the first wiring portion and the second wiring portion are formed in a first wiring layer of a wiring substrate, wherein the wiring substrate includes a second wiring layer located one layer below the first wiring layer, and wherein a maximum distance between the first wiring portion and the second wiring portion in the first region is less than a distance between the first wiring layer and the second wiring layer (See table 1, the two sided vertical loop is one layer below the HS loop, and the curerent flows from top to bottom.).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moriconi to use the  PCB layout as disclosed in Bhargava to reduce EMI.  
As to claim 3, Moriconi in view of Bhargava makes obvious wherein the maximum distance is 0.1 mm or less.  In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claim 4, Morcioni does not teach wherein, in plan view, the second wiring portion is crossing to the high-side element.
Bhargava teaches wherein, in plan view, the second wiring portion is crossing to the high-side element (See Table 1, vertical loop/horizontal loop).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moriconi to use the  PCB layout as disclosed in Bhargava to reduce EMI.  
. Claims 7 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Moriconi (US 20030151447) in view of Park (US 2018/0247887).
As to claim 7, Moriconi teaches further comprising: a first semiconductor component including the high-side element, a second semiconductor component including the low-side element (they are both listed as transistors).
Marcioni does not disclose and a wiring substrate including the first wiring portion and the second wiring portion.
Park teaches further 15 and  20a wiring substrate including the first wiring portion and the second wiring portion (¶63 “Although FIG. 1K shows that the PCB 100 includes two layers respectively consisting of the first wire 120l and the second wire 140l disposed on both the first surface 52 and the second surface 54, the inventive concept is not limited thereto. For example, the PCB 100 may include at least three layers including an internal wire that constitutes at least one layer in the base substrate layer 50. Throughout the present specification, wires arranged at a same level on both the first surface 52 and the second surface 54 of the PCB 100 or in the PCB 100 constitute a single layer, whereas wires arranged at different layers may be electrically connected to one another via a via wire.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moriconi to use a PCB to reduce wiring errors.
Allowable Subject Matter
Claims 8-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 8, the prior art fails to disclose: “wherein the wiring substrate includes a power supply wiring portion to which the first potential is to be supplied, wherein the first wiring portion is spaced apart from the power supply wiring portion, and wherein the second wiring portion includes: an extension portion passing through between the power supply wiring portion and the first wiring portion, and composing a part of the first region, and a large area portion connected to the extension portion.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839